Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of the independent claims of the invention includes differing allowable subject matter.  Claim 1 includes limitations directed to the plastic formation being three-dimensional and curving convexly outward from the side wall such that the at least one plastic formation curves convexly toward the motor vehicle interior.  This is different from the plastic formation of the closest prior art, Inoue (Canadian Patent Publication 2832051A1) which is not three dimensional or curved convexly outward from the sidewall.  Claim 6 includes limitations directed to at least one slot-shaped recess between the first one and the second one of the at least one plastic formation.  Inoue does not disclose any recess.   Claim 8 claims the attachment portion having recesses in a vicinity of the retaining portion wherein as seen in the direction of travel of the motor vehicle in the vehicle-installed state, a first one of the recesses is provided before the retaining portion and a second one of the recess is provided behind the retaining portion. Inoue also fails to disclose this feature.  Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.